DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendments 
1)	Acknowledgment is made of Applicants’ amendments filed 11/12/21, 08/20/21 and 05/26/21 in response to the non-final Office Action mailed 01/28/21. 
Status of Claims
2)	Claims 1, 2, 5-7, 9-12, 15-17, 19 and 20 have been amended via the amendment filed 11/12/21.
	Claims 3-4 and 13-14 have been canceled via the amendment filed 11/12/21.
	New claim 22 has been added via the amendment filed 11/12/21.
	Claims 1, 2, 5-12 and 15-22 are pending. 
Claims 1, 2, 8-10, 21 and 22 are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record. 
Rejection(s) Moot
5)	The rejection of claims 3 and 4 made in paragraph 10 of the Office Action mailed 01/28/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is moot in light of Applicants’ cancellation of the claims. 
6)	The rejection of claim 3 made in paragraph 12 of the Office Action mailed 01/28/21 under 35 U.S.C § 102(a)(1) as being anticipated by Bisson et al. (US 20140349320 A1, of record) is moot in light of Applicants’ cancellation of the claim. 
7)	The rejection of claim 4 made in paragraph 14 of the Office Action mailed 01/28/21 under 35 U.S.C § 103 as being unpatentable over Bisson et al. (US 20140349320 A1, of record) as applied to claims 3 and 1 is moot in light of Applicants’ cancellation of the claim. 


Rejection(s) Withdrawn
8)	The rejection of claims 1, 2, 7-10 and 21 made in paragraph 10 of the Office Action mailed 01/28/21 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
9)	The rejection of claims 1, 2, 8-10 and 21 made in paragraph 12 of the Office Action mailed 01/28/21 under 35 U.S.C § 102(a)(1) as being anticipated by Bisson et al. (US 20140349320 A1, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ) Second Paragraph
10)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11)	Claims 1, 2, 8-10, 21 and 22 are rejected under 35 U.S.C § 112 (pre-AIA ), second paragraph for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.  
	(a)	Claim 1, as amended, and new claim 22 are indefinite and ambiguous in the limitation ‘reactive to ……. biomarkers’ because it is unclear what does it encompass. Does this ‘reactivity’ to biomarkers include specific binding to or non-specific binding to the biomarkers, or does it include or exclude chemical reaction/reactivity with the biomarkers? One of skill in the art cannot understand in an unambiguous way the scope of the claim.  
(b)	Claim 8, and claims 9 and 10, as amended, are ambiguous and indefinite for having improper antecedence in the limitation ‘the at least one TB biomarker’. These claims depend from the amended claim 1, which does not include any recitation of ‘at least one’ TB biomarker. 
(c)	New claim 22 is further indefinite because it lacks sufficient antecedence in the limitation ‘a TB infection’. See last line. Since line 11 of the claim already included this limitation, for proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the TB infection--.
(d)	New claim 22 is indefinite because it lacks sufficient antecedence in the limitation ‘a subject’. See last line and line 3. Is this any subject or --the-- subject having tuberculosis?

(f)	Claims 2, 8-10 and 21, which depend from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Rejection(s) under 35 U.S.C § 103
12)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
13)	Claims 1, 2, 8-10, 21 and 22 are rejected under 35 U.S.C § 103 as being unpatentable over Bisson et al. (US 20140349320 A1, of record) in view of Andersen et al. (US 20060115847 A1).
	Bisson et al. disclosed a method of diagnosing a mammalian subject as having tuberculosis comprising performing an immunoassay of high sensitivity on a biological sample such as blood obtained from said subject and measuring or detecting antibody (humoral) response to at least one novel antigen biomarker of M. tuberculosis such as the Rv3405c protein antigen. The immunoassay included any immunoassay known in the art to effectively M. tuberculosis antigen biomarker. The antibodies present in the biological sample that showed binding (i.e., reactivity) to the antigen were detected or measured, which indicated the presence of tuberculosis infection in the subject. The subject included an immunocompromised HIV patient. See at least claims 9, 5, 4, 2, 1, 10 and 20; the last three sentences of section [0090]; the last sentence of section [0095]; and sections [0009], [0108], [0109], [0110], [0121], [0124], [0126], [0128], [0129], [0146], [0149], [0148], [0147], [0133], [0134], [0064], [0008], [0007], [0050], [0047], [0065], [0058], [0189], [0016], [0027], [0022], [0023], [0020] and [0036]; the Rv3405c depicted at 24th row of Tables 7A and 7B; and the amino acid sequence bridging pages 147 and 148. Bisson et al. disclosed subjecting the mammalian subject to anti-tuberculosis therapeutic intervention or treating the mammalian subject by administering effective amounts of a drug or compound to combat tuberculosis (TB) infection, i.e., antituberculous treatment. See sections [0174], [0189], [0018], [0017], [0050], [0089], [0060] and [0078] to [0080]. 
The disclosure of Bisson et al. is set forth supra, which is silent on the immunoassay having a sensitivity of at least 80% and a specificity of at least 50%, or a specificity of at least 80% and a sensitivity of at least 50%.
	However, optimizing, improving, increasing or adjusting the sensitivity and specificity of an art-known immunoassay such as the one(s) used in Bisson’s method to arrive at a desired level was routine and conventional in the art at the time of the invention. For instance, Andersen et al. taught methods of diagnosing tuberculosis with highly sensitive and specific assays using diagnostic Rv antigens of M. tuberculosis or a diagnostic cocktail thereof that included the Rv antigens. Andersen et al. taught increasing the sensitivity of a tuberculosis diagnostic method or assay without compromising the specificity, wherein the diagnostic Rv antigens of M. tuberculosis were used. See sections [0125] and [0124] and Table 7. 
Given the teachings of Andersen et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to optimize the specificity and sensitivity of the prior art immunoassay to obtain an optimum working specificity and sensitivity by routine experimentation and arrive at the specificity and sensitivity recited in claims 1 and 22. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215.219 (CCPA 1980).  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result-effective variable. ‘Where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). 'No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result-effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  
Claims 1, 2, 8-10, 21 and 22 are prima facie obvious over the prior art of record.
Conclusion
14)	No claims are allowed.
15)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

February, 2022